IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,294-01


                         EX PARTE JUSTIN BRYAN BELL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 26444-A IN THE 42ND DISTRICT COURT
                              FROM TAYLOR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping, sexual assault, and assault family violence. He was sentenced to sixty years’

imprisonment for the aggravated kidnapping conviction and to ten years’ imprisonment for each of

the other two convictions. The Eleventh Court of Appeals affirmed his convictions. Bell v. State,

No. 11-15-00271-CR (Tex. App.—Eastland Oct. 31, 2017) (not designated for publication).

        Applicant raised four grounds for relief, including a claim that trial counsel rendered

ineffective assistance. After a remand for findings on the ineffective assistance of trial counsel claim,
                                                                                                   2

the habeas court signed findings of fact recommending that this Court deny relief. Based on the trial

court’s findings and this Court’s independent review of the entire record, we deny habeas corpus

relief.

Filed: July 24, 2019
Do not publish